Dukes County Registry of Deeds

Electronically Recorded Document

This is the first page of the document - Do not remove

 

Recording Information

Document Number : 861

Document Type -ASM

Recorded Date : February 14, 2018
Recorded Time : 08:59:14 AM
Recorded Book and Pade 01460 / 550
Number of Paaes(includina cover sheet) °3

Receipt Number : 199016
Recording Fee : $75.00

Dukes County Registry of Deeds
Paulo C. DeOliveira, Register
81 Main Street
PO Box 5231
Edgartown, MA 02539
508-627-4025
www. Masslandrecords.com
Recording Requested By and Return to:
SELENE FINANCE LP

9990 RICHMOND AVE., SUITE 400 SOUTH
HOUSTON, TX 77042

ASSIGNMENT OF MORTGAGE

FOR VALUE RECEIVED,

ASSIGNOR: WILMINGTON SAVINGS FUND SOCIETY, FSB, DOING BUSLNESS AS CHRISTIANA
TRUST, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE FOR BCAT 2014-10TT,
whose address is C/O SELENE FINANCE LP, 9990 RICHMOND AVE, STE 400 S, Tfouston, TX 77042, does
hereby assign and transfer to

ASSIGNEE: MTGLQ INVESTORS, L.P., whase address is C(O THE GOLDMAN SACHS GROUP, INC., 6011
CONNECTION DRIVE, STH FLOOR, IRVING, TX 75039, all its right, title and interest in and to the described
Mortgage:

BORROWER: MATTHEW J. VANDERHOOP

LENDER: SOVEREIGN BANK, ITS SUCCESSORS AND ASSIGNS

DATED: 4/24/2007 AMOUNT: $850,000.00

RECORDED: 4/30/2007 at Book 1119 Page 298, Instrument or Document 2007 00003136,

in the DUKES County Clerk's Office, State of MASSACHUSETTS.

Property Address: 17 OLD SOUTH, AQUINNAH, MASSACHUSETTS 02535
Executed this I- 10- Zool
WILMINGTON SAVINGS FUND SOCIETY, FSB, DOING BUSINESS AS CHRISTIANA TRUST, NOT IN

ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE FOR BCAT 2014-10TF BY SELENE
FINANCE LP, ATTORNEY IN FACT

pwyE~

By: BONNA BRAMMER
Title: VICE PRESIDENT

POA RECORDING: For authority see Power of Attorney recorded herewith

 
ACKNOWLEDGMENT

STATE OF TEXAS
COUNTY OF HARRIS
i {)_, 2018

On this day before me, the undersigned notary public, persnoally appeared DONNA BRAMMER the VICE
PRESIDENT of SELENE FINANCE LP, A DELAWARE LIMITED PARTNERSHIP, AS ATTORNEY IN FACT
FOR WILMINGTON SAVINGS FUND SOCIETY, FSB, DOING BUSINESS AS CHRISTIANA TRUST, NOT
IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE FOR BCAT 2014-1 OTT, proved to me through
satisfactory evidence of identification, being (check whichever applies): [] driver’s license or other state or federal
governmental document bearing a photographic image: [ ] oath or affirmation of a credible witness known to me
who knows the above signatory; or [x] my own personal knowledge of the identity of the signatory, to be the person
whose name is signed above, and acknowledged the foregoing to be signed by him/her as the free act and deed,
voluntarily for its stated purpose.

Witess my hand and official seal.

cil XL, “

(Nor Public in and for the StAte of TEXAS

Notary’s Printed Name: DANIELIVE R. MURPHY
My Commission Expires: 10/24/2020

 
  
 

an is oat DANIELLE pR. MURPHY ff
hes 2 Notary Public, State of Texas
FN of Comm. Expires 40-24-2020 |

Notary 19130873214

   

For 830000 dated 4/24/2607

       

ATTEST: Paulo C. DeOliveira, Register
